DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 9/12/2022. Currently, 2, 7-8 of the claims have been canceled, claims 11-12 and 16 are withdrawn and claims 1, 3-6, 9-20 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 9, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US Publication No.: 2006/0171121) in view of Zhang et al. (US Publication No.: 2009/0120612 hereinafter “Zhang”).

With respect to claims 1 and 9, Bell discloses a heat sink (Fig. 1, 10) for an electronic device (Fig. 4) having multiple heat generating components collectively defining a first topological surface with multiple peaks and valleys (Fig. 4, multiple heat generating components on 100 that define various surfaces with peaks and valleys), the heat sink comprising: a backbone panel having opposing upper and lower surfaces (Fig. 1, backbone panel 12 has top and bottom), with at least one of the upper and lower surfaces defining an envelope contour to the peaks and valleys (Para 0021 and Fig. 1, contours 34, 40, 42 show the curved contours. Applicant defines an envelope contour in para 0033 as a curved contour therefore the bottom contour with curves of Bell meets the claimed envelope contour limitation); a plurality of structures, at least some of which are thermally conductive, extending downwardly from the lower surface and terminating in tips, which define a second topological surface complementary to the first topological surface (Para 0033, tips of the various contours of the bottom surface defines a second topological surface that covers the first as seen in figure 4); and a plurality of cooling elements extending upwardly away from the upper surface and terminating in upper ends (Fig. 1, fins 30).
Bell does not disclose a plurality of structures comprise spaced apart ribs that extend away from the heat sink (as per claim 1) wherein the ribs are arranged in lines (as per claim 9).
Zhang teaches a plurality of spaced apart ribs arranged in a line that extend away from the heat sink (Fig. 3, ribs 142 extend away from heat sink 12). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat sink of Bell with the spaced apart ribs extending away from the heat sink as taught by Zhang to aid in heat transfer while carrying the heat in the lengthwise direction away from the heat sink (Para 0022-0023).
With respect to claim 4, Bell and Zhang teach the heat sink of claim 1 as discussed above. Bell also discloses wherein the second topological surface defines a castellated contour with peaks and valleys (Para 0033, tips of the various contours of the bottom surface defines a castellated contour with peaks and valleys as seen in figure 4).
With respect to claim 5, Bell and Zhang teach the heat sink of claim 4 as discussed above. Bell also discloses wherein the envelope contour defines an envelope for the peaks and valleys of the castellated contour (Fig. 1 and 4, peaks and valleys on contour).
With respect to claim 6, Bell and Zhang teach the heat sink of claim 1 as discussed above. Bell also discloses wherein the envelope contour defines a smooth contour without any steps (Fig. 1 and 4, contour is smooth).
With respect to claim 13, Bell and Zhang teach the heat sink of claim 1 as discussed above. Bell also discloses wherein the cooling elements are fins (Fig. 1, fins 30).
With respect to claim 14, Bell and Zhang teach the heat sink of claim 13 as discussed above. Bell also discloses wherein the fins are spaced from each other (Fig. 1-2, fins 30 are spaced apart).
With respect to claim 15, Bell and Zhang teach the heat sink of claim 1 as discussed above. Bell also discloses wherein the upper ends terminate at a common elevation (Figs. 1-2, upper ends of fins 30 have the same height).
With respect to claim 17, Bell and Zhang teach the heat sink of claim 1 as discussed above. Bell also discloses wherein the backbone panel, plurality of structures, and plurality of cooling elements are a monolithic body (Figs. 1-2, the heat sink is one body), with the structures and elements being formed without the removal of material from the monolithic body.
It is noted that claim 17 contains a product by process limitation (i.e. being formed without the removal of material from the monolithic body) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 3 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US Publication No.: 2006/0171121) in view of Zhang et al. (US Publication No.: 2009/0120612 hereinafter “Zhang”) and further in view of Kaldani (US Publication No.: 2014/0071614).
With respect to claim 3, Bell and Zhang teach the heat sink of claim 1 as discussed above. Bell is silent wherein the backbone panel has a thickness that varies by less than 15%.
Kaldani teaches a base plate with a constant thickness that has contours for heating elements (Fig. 7, base plate 50 has a constant thickness t0). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the base thickness of Bell to be a constant thickness as taught by Kaldani to have a uniform base that acts as a heat spreader to aid in heat transfer (Para 0025).
With respect to claim 18, Bell discloses a heat sink (Fig. 1) comprising: a backbone panel having opposing upper and lower surfaces and a thickness between the upper and lower surfaces (Fig. 1-2, backbone panel 12 has top and bottom and is generally constant thickness), a plurality of spaced, thermally conducting structures extending downwardly from the lower surface and terminating in tips (Fig. 1, lots of spacers extending from 12), which define a topological surface having peaks and valleys (Fig. 1, bottom surface of 12 has peaks and valleys); a plurality of cooling elements extending upwardly away from the upper surface and terminating in upper ends (Fig. 1, fins 30); and wherein the lower surface defines an envelope contour for the peaks and valleys (Fig. 1, has curved contours for peaks and valleys) and the upper surface defines a smooth contour (Fig. 2, upper surface of 12 is flat and smooth).
Bell does not disclose a plurality of structures comprise spaced apart ribs that extend away from the heat sink.
Zhang teaches a plurality of spaced apart ribs that extend away from the heat sink (Fig. 3, ribs 142 extend away from heat sink 12). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat sink of Bell with the spaced apart ribs extending away from the heat sink as taught by Zhang to aid in heat transfer while carrying the heat in the lengthwise direction away from the heat sink (Para 0022-0023).
Bell is silent wherein the backbone panel has a thickness that varies by less than 15%.
Kaldani teaches a base plate with a constant thickness that has contours for heating elements (Fig. 7, base plate 50 has a constant thickness t0). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the base thickness of Bell to be a constant thickness as taught by Kaldani to have a uniform base that acts as a heat spreader to aid in heat transfer (Para 0025).
With respect to claim 19, Bell, Zhang and Kaldani teach the heat sink of claim 18 as discussed above. Bell also discloses wherein the topological surface defines a castellated contour with peaks and valleys (Fig. 4, several peaks and valleys on 100. It is unclear what the second topological surface since it lacks antecedent basis. The examiner is interpreting the second topological surface to be the surface with the electrical heating elements). 
With respect to claim 20, Bell, Zhang and Kaldani the heat sink of claim 19 as discussed above. Bell also discloses wherein the backbone panel, plurality of structures, and plurality of cooling elements are a monolithic body (Figs. 1-2, the heat sink is one piece), with the structures and elements being formed without the removal of material from the monolithic body.
It is noted that claim 20 contains a product by process limitation (i.e. being formed without the removal of material from the monolithic body) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bell (US Publication No.: 2006/0171121) in view of Zhang et al. (US Publication No.: 2009/0120612 hereinafter “Zhang”) and further in view of Wayman (US Pub No.: 2009/0032217 hereinafter Hall).
With respect to claim 10, Bell and Zhang teach the heat sink of claim 9 as discussed above. Zhang does not disclose wherein the cooling elements are arranged in lines, which are orthogonal to the arranged lines of the ribs or posts.
Wayman teaches ribs or cooling elements that are orthogonal to each other (Fig. 1, ribs 116 are orthogonal to cooling elements 108). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the ribs and cooling elements to be orthogonal as taught by Wayman since a mere rearranging or rotating 90 degrees of an invention involves only routine skill in the art. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763